Exhibit RESERVE EQUITY FINANCING AGREEMENT THIS AGREEMENT dated as of the 6th day of December2009 (the “Agreement”) between AGS Capital Group, LLC a New York limited liability corporation (the “Investor”), and Octus, Inc. a corporation organized and existing under the laws of the State of Nevada (the “Company”). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Investor, from time to time as provided herein, and the Investor shall purchase from the Company up to Five Million Dollars ($5,000,000) of the Company’s fully registered and freely tradable common stock, par value $.001 per share (the “Common Stock”); and, WHEREAS, such investments will be made in reliance upon the provisions of RegulationD (“RegulationD”) of the Securities Act of 1933, as amended, and the regulations promulgated thereunder (the “Securities Act”), and or upon such other exemption from the registration requirements of the Securities Act as may be available with respect to any or all of the investments to be made hereunder. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I. Certain
